                                                                                  3/20/2019


                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION

DAVID STEVEN BRAUN

                       Plaintiff,                 CV 18-70-BU-BMM-JCL
vs.

BANK OF AMERICA,                                            ORDER

                       Defendant.




      Plaintiff David Braun, appearing pro se, filed an amended Complaint on

December 23, 2018. (Doc. 13.) Braun asserts that Bank of America engaged in

various acts of misconduct. Id. Braun asserts the following six claims for relief

against Bank of America: (1) failing to contact Braun prior to filing its state court

debt collection action; (2) making numerous phone calls to Braun regarding the

delinquent balance on his credit card; (3) failing to provide Braun with records

relative to his credit card account; (4) unlawfully accessing and disseminating

information from Braun’s credit card account; (5) causing inaccurate and

derogatory information to be placed on Braun’s credit report; and (6) engaging in

improper ex-parte communications with the judge presiding over the state court

debt collection. Id.

                                          1
      Braun alleges that he has sustained financial damages and damages to his

credit as a result of Bank of America’s conduct. Braun’s Complaint constitutes his

third legal challenge to Bank of America’s conduct. Bank of America moved to

dismiss this action pursuant to the doctrine of res judicata. (Doc. 16.)

      Magistrate Judge Jeremiah Lynch issued Findings and Recommendations in

this matter on March 4, 2019. (Doc. 21.) Judge Lynch recommended that this

action be dismissed as barred by the doctrine of res judicata. Id. at 9. Braun filed an

objection to Judge Lynch’s Findings and Recommendations on March 11, 2019.

(Doc. 22.)

      The Court reviews de novo Findings and Recommendations timely objected

to. 28 U.S.C. § 636(b)(1). The Court reviews for clear error the portions of the

Findings and Recommendations not specifically objected to. McDonnell Douglas

Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). “A

party makes a proper objection by identifying the parts of the judge’s disposition

that the party finds objectionable and presenting legal argument and supporting

authority, such that the district court is able to identify the issues and the reasons

supporting a contrary result.” Montana Shooting Sports Ass’n v. Holder, 2010 WL

4102940, at *2 (D. Mont. Oct. 18, 2010) (citation omitted). Where a party’s

objections constitute perfunctory responses argued in an attempt to engage the

                                           2
district court in a reargument of the same arguments set forth in the original

response, however, the Court will review the applicable portions of the findings

and recommendations for clear error. Rosling v. Kirkegard, 2014 WL 693315 *3

(D. Mont. Feb. 21, 2014) (internal citations omitted).

      Braun argues that Judge Lynch incorrectly applied the doctrine of res

judicata to all six counts contained in Braun’s complaint. (Doc. 22 at 1.) Braun

asserts that Judge Lynch merely “feels the motion [to dismiss] should be granted.”

(Doc. 22 at 1.) The Court determines that Judge Lynch carefully evaluated the

doctrine of res judicata to Braun’s claims. Judge Lynch determined that Braun has

twice previously brought similar claims against Bank of America. Braun first

asserted a counterclaim against Bank of America in Montana’s Eighteenth Judicial

District Court, Gallatin County. DV-15-576B. The district court dismissed Braun’s

claims and summary judgment was granted in Bank of America’s favor. The

Montana Supreme Court affirmed the district court’s decision. Bank of America,

N.A. v. Braun, 2017 WL 3600629 (Mont. 2017).

      Braun brought his second action in this Court against Bank of America in

2017. CV-17-72-BU-BMM-JCL. Braun alleged that Bank of America engaged in

numerous acts of misconduct regarding Braun’s credit card. Id. The Court

dismissed Braun’s claims, in part, upon the doctrine of res judicata.
                                          3
      The Court finds no specific objections brought by Braun that do not attempt

to relitigate the same arguments. Braun’s objection reiterates the six counts alleged

in his Amended Complaint. Braun further fails to make any legal arguments or

provide supporting authority. The Court will review Judge Lynch’s Findings and

Recommendations for clear error. The Court finds no error.

      IT IS ORDERED: Judge Lynch’s Findings and Recommendations (Doc.

21) are ADOPTED IN FULL.

      DATED this 20th day of March, 2019.




                                          4
